IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44674

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 606
                                                )
       Plaintiff-Respondent,                    )    Filed: October 4, 2017
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
GERALD R. CESSNUN,                              )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Order of the district court denying motion to suppress and judgment of
       conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Gerald R. Cessnun appeals from his judgment of conviction for possession of a controlled
substance with the intent to deliver and unlawful possession of a firearm. He argues the district
court erred in denying his motion to suppress since the officer lacked reasonable suspicion to
stop his vehicle. The district court’s denial of Cessnun’s motion to suppress and judgment of
conviction are affirmed.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       A police officer observed Cessnun driving a vehicle near what the officer knew to be a
drug house. Suspecting Cessnun had just left the drug house, the officer changed direction and
followed Cessnun. Once he caught up with Cessnun’s vehicle, the officer noticed Cessnun’s
right tail light was emitting a white light to the rear of the vehicle, consistent with a crack or


                                                1
break. At an intersection, the white light emanating from Cessnun’s tail light became even more
apparent. The officer activated his overhead lights and stopped Cessnun’s vehicle for violation
of Idaho Code § 49-906(1). The traffic stop lead to a search of Cessnun’s vehicle, which
uncovered a gun and illegal substances. Cessnun was charged with possession of marijuana with
intent to deliver, possession of methamphetamine and hydromorphone, possession of a legend
drug, and unlawful possession of a firearm.
       Cessnun moved to suppress the evidence obtained from the search of his vehicle, arguing
that the officer did not have reasonable suspicion to stop Cessnun because his tail light was not
broken. At the suppression hearing, the officer testified about his observation of Cessnun’s
broken tail light. Cessnun called three witnesses who testified his tail light was not broken: a
longtime friend, Cessnun’s girlfriend, and Cessnun’s employer who owned the vehicle. The
district court found all of Cessnun’s witnesses to be unreliable and accepted only the officer’s
testimony as credible. As a result, the district court found Cessnun’s tail light was broken and
denied Cessnun’s motion to suppress. Cessnun entered an Alford 1 plea to possession of a
controlled substance with the intent to deliver and unlawful possession of a firearm, reserving the
right to appeal the validity of the traffic stop. The State dismissed Cessnun’s other charges. The
district court sentenced Cessnun to a unified sentence of five years, with two and one-half years
determinate, for possession of a controlled substance with intent to deliver and an indeterminate
five-year sentence for unlawful possession of a firearm, to be served consecutively. Cessnun
timely appeals to this Court.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).

1
        See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                 2
                                               III.
                                           ANALYSIS
       Cessnun asserts the district court erred by denying his motion to suppress evidence found
during the stop of his vehicle. Specifically, he contends the officer did not have reasonable
suspicion to stop his vehicle because his tail light was not broken. While Cessnun does not
challenge the district court’s credibility determinations of the witnesses at the suppression
hearing, Cessnun points to four observations that he feels should have been given more weight in
the district court’s reasonable suspicion analysis: (1) the officer never issued a citation to
Cessnun for his tail light violation; (2) the tail light was never photographed; (3) the State
presented no evidence Cessnun’s witnesses lied during the hearing; and (4) there was no
evidence that Cessnun’s tail light had been tampered with.
       However, these observations do not alter the district court’s factual finding that
Cessnun’s tail light was broken. That finding is based on the district court’s determination that
the officer was the only credible source of testimony given at the suppression hearing. As stated
above, the power to assess the credibility of witnesses belongs to the district court. The district
court’s determination of credibility cannot be supplanted by any impression or conclusion drawn
from the record by this Court, as Cessnun asks us to do here. State v. Howard, 155 Idaho 666,
673, 315 P.3d 854, 861 (Ct. App. 2013). Thus, we accept the district court’s finding that the
officer provided the only credible testimony. In turn, we accept the district court’s finding that
Cessnun’s tail light was broken, which supports the officer’s reasonable suspicion to stop
Cessnun’s vehicle.
                                               IV.
                                        CONCLUSION
       The officer provided the only credible testimony at the suppression hearing, showing that
Cessnun’s tail light was broken. The broken tail light provided the officer with reasonable
suspicion to stop Cessnun’s vehicle. The district court’s denial of Cessnun’s motion to suppress
and the judgment of conviction are affirmed.
       Chief Judge GRATTON and Judge GUTIERREZ CONCUR.




                                                3